PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/692,403
Filing Date: 22 Nov 2019
Appellant(s): PATTAN, NEHA, et al.



__________________
Wright, Christopher D., Registration # 66,469
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 Apr 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 13 Aug 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

On page 3 of Appeal Brief filed 13 Apr 2022, Applicant contends, in regards to claim 2, that the prior art does not teach, "generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation”; Examiner respectfully disagrees. Hansen teaches “generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation” [paragraph 0041]. Hansen, paragraph 0041 discloses a content sharing visualization diagram which graphically illustrates sharing event cascade structures over time, that is, a timeline of sharing events is displayed [Figs. 9-11, paragraphs 0116-0118 disclose a content sharing visualization depicted over time axes, i.e. a timeline]. Sharing event cascade structures provide a detailed view of sharing activity attributable to one or more users [paragraph 0038]. Paragraph 0041 discloses that the sharing events may be, for example, tweets or emails, which are text-based, the “component” of the content being the content itself. Therefore, Hansen teaches that a visualization is generated of user content recommendations, and for each content recommendation, text of the distinct component recommended by the user. 
Further, Hansen, paragraph 0037 further discloses one or more characteristics associated with the content sharing events, e.g. timing and wording; that is, a time of shared content and text related to shared content may be specified and displayed. Hansen, paragraph 0105 discloses that cascade statistics which are derived from data accessed to generate a sharing event cascade structure. An example is given of cascade statistics based on explanation text associated with a content sharing event (e.g. annotations). Paragraph 0122, Figs. 13A-13C disclose an example of the display of the text associated with a content sharing event along a timeline. Clearly, Hansen is capable of generating a visualization of content recommendations, including text of distinct components recommended displayed as a timeline of shared content. 
Additionally, Hansen teaches, identifying, by a server, user content recommendations made by a user through interaction with a user interface, the user content recommendation specifying a reaction of the user to a distinct component of a page that includes multiple different components [para 0038 discloses sharing event nodes that correspond to a particular type of action taken by a user while sharing content, for instance browsing, e.g. reaction of the user; inherently, for example, a browser would have various components]; that is, Hansen teaches content specifying a reaction of a user regarding a component of shared content. Hansen clearly teaches the ability to provide a visualization timeline and the ability to view text-based annotations or explanation text, as expressed above [as cited by, for example Figs. 13A-13C above]; although Hansen does not explicitly mention so, Hansen must provide some form or method of interaction a user may employ in order to view certain parts or aspects of the visualization, e.g. the annotations/explanation text and the associated shared content along the timeline. Herf teaches a page that includes multiple different components [Fig. 4, col. 12, lines 15-30 disclose various components, for instance, a conversation and images]; detecting interaction with a visualize content recommendation history control at a client device; in response to detecting the interaction with the visualize content recommendation history control: generating a visualization [Fig. 4, col. 12, lines 15-30 disclose the ability for a user to make a selection to view previously shared content]; that is, Herf provides explicit teaching of a multitude of components of content, and providing a visualization based on detection of interaction with content history. The combination of Hansen and Herf would provide a system in which content specifying a reaction of a user regarding a component of shared content is identified and interaction with a history of shared content generates a visualization of content recommendations that presents a timeline of recommendations, and for each content recommendation, text of a distinct component of a recommendation. 
Therefore, for the reasons given above, the prior art teaches, "generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation”. 
	Claims 9 and 16 are rejected for the same reasons as that of claim 2 above.
	Regarding claims 4, 11, and 18, Applicant contends that the prior art does not teach, “generating the visualization comprises generating the visualization to include a component that enables the user to select specific content recommendations or groups of content recommendations to be included in the user content recommendations presented at the client device”; Examiner respectfully disagrees. Of note, the term “component” which is used in these claims refers to an interface element used to select specific content recommendations, not the “component(s)” of claim 2. As expressed above, Hansen teaches, "generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation” [paragraphs 0041, 0037-0038, 0105; Figs. 9-13]. Again, while Hansen does not explicitly mention so, Hansen must provide some form or method of interaction a user may employ in order to view certain parts or aspects of the visualization, e.g. the annotations/explanation text and the associated shared content along the timeline. Herf further teaches the ability to share and provide particular content for view as a visualization on a display using an interface button, i.e. component [Fig. 4, col. 12, lines 6-14]. The combination of prior art would allow a visualization timeline to be generated and displayed, the visualization displaying sharing activities, while allowing a user to select content to be shared and thus displayed in the visualization. Therefore, the combination of prior art teaches, “generating the visualization comprises generating the visualization to include a component that enables the user to select specific content recommendations or groups of content recommendations to be included in the user content recommendations presented at the client device”.














For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANDREW  CHUNG/
Examiner, Art Unit 2173



Conferees:

/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                         

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.